Case 2:20-cv-00657-JPH-DLP Document 11 Filed 04/30/21 Page 1 of 2 PageID #: 33




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

ROBERT SHORTER,                                       )
                                                      )
                             Plaintiff,               )
                                                      )
                        v.                            )       No. 2:20-cv-00657-JPH-DLP
                                                      )
JACK HENDRIX Executive Director of                    )
Classification, et al.,                               )
                                                      )
                             Defendants.              )

   Order Granting Motion to Amend and Directing Plaintiff to File Amended Complaint

       Plaintiff, Robert Shorter, at all times an inmate in the Indiana Department of Correction

("IDOC"), filed this action pursuant to 42 U.S.C. § 1983. Because Mr. Shorter is a "prisoner" as

defined by 28 U.S.C. § 1915A(c), this Court has an obligation under 28 U.S.C. § 1915A(a)

to screen his complaint before service on the defendants.

       Before the Court had the opportunity to screen his complaint, Mr. Shorter filed a motion to

amend his complaint. Dkt. 9. That motion, dkt. [9], is granted. However, Mr. Shorter did not

include a proposed amended complaint. An amended complaint completely replaces the original

complaint. Beal v. Beller, 847 F.3d 897, 901 (7th Cir. 2017). Accordingly, the amended complaint

must stand on its own, stating all factual allegations against every defendant Mr. Shorter believes

is liable and what relief he seeks. Even construing Mr. Shorter's motion to amend as an amended

complaint, he did not list all the defendants in his amended complaint, and certain factual

allegations appear in his original complaint but not in the amended complaint.

       Accordingly, Mr. Shorter shall have through May 21, 2021, to file an amended complaint.

The amended complaint must contain (1) every defendant, claim, and allegation that he wishes to

raise; (2) the relief he seeks; and (3) the case number referenced in the caption of this Order, 2:20-


                                                  1
Case 2:20-cv-00657-JPH-DLP Document 11 Filed 04/30/21 Page 2 of 2 PageID #: 34




cv-00657-JPH-DLP and have the words "Amended Complaint" on the first page. The clerk is

directed to send Mr. Shorter a blank complaint form with his copy of this Order. If Mr. Shorter

does not file an amended complaint, Mr. Shorter's original complaint, dkt. 2, will remain the

operative complaint.

SO ORDERED.

Date: 4/30/2021




Distribution:

ROBERT SHORTER
108402
WABASH VALLEY - CF
WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
Electronic Service Participant – Court Only




                                              2
